Title: From George Washington to Major General John Sullivan, 21 October 1778
From: Washington, George
To: Sullivan, John


          
            Dear sir
            Head Qrs Fredericksburg Octo. 21st 1778
          
          I this morning received your favor of the 18th Inst.
          On the 20th I transmitted You, all the intelligence I then had, respecting the movements of the Enemy in New York. I now send you by this conveyance, extracts of two Letters from My Lord Stirling and General Scot, which contain my latest information upon the subject.
          I have the pleasure to inform you that the taking of Dominica by the french is confirmed. The Articles of capitulation upon the occasion were agreed to—on the 7th of September—and have just reached Camp. I am Dr sir with great regard your Most Obedt sert
          
            G. Washington
          
        